Title: To James Madison from Samuel Harrison Smith, 4 April 1815
From: Smith, Samuel Harrison
To: Madison, James


                    
                        
                            Sir
                        
                        Washington, April 4. 1815
                    
                    In compliance with your desire I have apprised Mr. Joseph Dougherty of your determination to engage him to superintend the transportation of Mr. Jefferson’s Library at a daily compensation of four dollars. You will perceive, by the enclosed letter, that he considers this allowance much too low. Six dollars, he thinks, will not more than cover his expences & leave him a reasonable remuneration. I respectfully submit this proposition to your consideration, being with very great & sincere respect, Yo. ob. st.
                    
                        
                            Sa H Smith
                        
                    
                